Title: To Thomas Jefferson from Thomas Barclay, 27 July 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
L’Orient 27th. July 1787

We have had a continued set of hard blowing Westerly Winds for three Weeks, but the weather is now moderate and promises a change favorable to my Embarkation.
The only excuse for the trouble I have given you lately, is the situation I have been in, and to increase it I must now mention the Error committed by me in the Sketches of the little Accounts which I sent you.
The expence of the China at Rouen I estimated at 25 Livres. You will find by the inclosed account of Messrs. Garveys that the amount on three Boxes for you and one for Doctor Franklin was 89.12.6; therefore your proportion will be Livres 67.4. I find also that I paid for 2 Anchors of Brandy which I sent to you from hence 209 Livres and which I Suppose is charged to you with the China, and paid for by you in the Money you gave Mrs. Barclay on that account.

In my account which I sent you with the State of Virginia I omitted the following Articles.


3 Muskets which I order’d to be made, at Liege, as a sample for the State of the work, and value of it at that place cost there 66.


Carriage to Paris 21.4


Ditto from Paris to L’Orient [21.4]


I hope and beleive there is nothing farther to add on these Subjects. I must renew my request that you will send me some Letters to your friends in America, and if you will put them under cover to Mr. Jay at New York, or to Mr. Loreilhe of this place they will be taken proper care of, this will be more necessary as Messrs. French have written Circular Letters to their Correspondents in America Exculpating themselves, and loading me with the blackest Calumnies. I do not by any means intend to involve you in my affair with them, but I want you to give your testimoney of my Public conduct, so far as it has come under your notice, with freedom, and to recommend that I may have as speedy a settlement made of my accounts as will be consistant with the more important business of Congress.
Our last Letters from America are of the 14th. June. The Convention had met at Philadelphia in May and had chosen General Washington President. He together with Mr. Edmond Randolp, Mr. Maddison, Mr. John Blair, Mr. George Mason, Mr. George White, and Mr. James McClurg composed the Deligation of Virginia. Doctor Franklin, Mr. Morris, Mr. Governr. Morris, Mr. Fitzsimmonds, Mr. Wilson (the Lawyer) Mr. Clymer and General Mifflin that of Pensylvania, and Major Jackson was chosen Secretary. Rhode Island was not represented, nor had all the Members from the other States appeared. I think the Day appointed for the first meeting was the fourteenth, and that the General arrived in Town the Thirteenth. The friends to their country look up to this Convention with anxiety, and with respect to the Delegation from Pensylvania I think it coud hardly be mended.
I have received Letters from Mogadore of the 15th. and 16th. of May. The Ratification of the Treaty by the Ministers was got to hand, but Mr. Fennish to whom it was inclosed had sailed for Constantinople on the Business of the Emperor. The Papers lye in the Hands of Mr. Joseph Chiappi at Mogadore, who desires my Instructions for their Disposition. They will be to forward them to the Emperor (who is just returned from Taffilet) by the hands of his Brother Francis at Morocco. The Swedish Ambassador was  arrived at that City, and a new Consul General from England was waiting at Mogadore for permission to proceed to court with the Peace offerings, which will probably accommodate the late misunderstandings.
I had the pleasure of receiving your Letter address’d to me at Bordeaux. What I have written to you from hence, with my last from Bordeaux, will fully reply to your obliging favor.
It is my intention when I arrive at Philadelphia to call together five or six Men of known honor, and to submit to them my transactions at Bordeaux, in hopes thereby of cleansing myself from the vile Slanders attempted to be fixed upon me, by the House of French. A sense of justice due to these Gentlemen, among other considerations, prevented me from leaving Bordeaux, untill every attempt of accommodation, which I cou’d make, were rejected in the most insolent manner, and the most gross and vulgar verbal replies made to my Letters, notwithstanding which I declare if there was now the least chance of their listening to reason, I wou’d without hesitation return to Bordeaux, but there is none, and these People will never forgive me, because they have put me in Prison.
I applied at the Post Office at Bordeaux for your Letters Postrestant, but cou’d find none. Mr. Delap, who is a well informed Man on the Subject was making out a state of the Trade of that place, with the prices current and has my directions to put it under cover to Mr. Loreilhe here, who will send you a copy of it.
I forgot to inform Mr. Short that the exportation of Asses from Bayonne are permitted though not from Spain.
My best wishes wait upon him. I am always Dear Sir Your most obt. and very humble Sert.,

Thos Barclay

